                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:17-cv-306-FDW

KERRY ADAM SHINE, JR.,                    )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                            ORDER
                                          )
CHARLOTTE MECKLENBURG POLICE              )
DEPARTMENT, et al.,                       )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on a periodic status review of Plaintiff’s action filed

pursuant to 42 U.S.C. § 1983.

       The Complaint passed initial review against Defendants Baswell, Greene, Miranda, and

Amos. The Court ordered Plaintiff to fill out and return summons forms for service of process on

the Defendants on June 12, 2018. (Doc. No. 10). On August 7, 2018, Plaintiff phoned the Clerk’s

office stating that he did not receive the summons forms along with the June 12 Order. The Clerk

re-mailed summons forms to Plaintiff at his address of record. He has not returned the filled-out

summons forms to date.

       Plaintiff has failed to comply with the Court’s June 12, 2018, Order and it appears that

Plaintiff may have abandoned this action. Plaintiff shall file, within fourteen (14) days of this

Order, updated summons form as required in the Court’s June 12, 2018, Order, or shall file a

Response to this Order explaining why he has failed to do so. Failure to comply with this Order

will result in dismissal and closure of this action without further notice to Plaintiff.

       IT IS, THEREFORE, ORDERED that:


                                                   1
(1)   Plaintiff shall have fourteen (14) days from the date of this Order in which to

      either return the filled-out summons forms to the Clerk for service of process on

      Defendants, or to respond to this Order showing cause for why he has not returned

      the summons forms to the Clerk for service of process. If Plaintiff fails to respond

      to this Order, this action will be dismissed without further notice to Plaintiff.

(2)   The Clerk of Court is instructed to mail to Plaintiff a copy of this Order, the June

      12 Order, (Doc. No. 10), and a blank summons forms.




                                  Signed: October 11, 2018




                                         2
